Citation Nr: 9905495	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an extension of a temporary total rating based 
on convalescence after January 31, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1978 through 
November 1982 and from September 1990 through September 1992.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that in his substantive appeal of June 1997, 
the veteran requested a hearing before a hearing officer at 
the RO.  The requested hearing was scheduled for December 
1997.  Shortly before the date of the scheduled hearing, the 
veteran's representative informed the RO that the veteran had 
been hospitalized and would be unable to attend the scheduled 
hearing.  The representative indicated that the hearing 
should be postponed for at least 60 or 90 days.  In 
subsequently submitted correspondence, neither the veteran 
nor his representative requested that the hearing be 
rescheduled.  Moreover, in an August 1998 statement, the 
veteran essentially indicated that he had nothing further to 
add to his appeal and that his appeal should be processed 
without further delay.  Therefore, the Board has concluded 
that the veteran no longer desires a hearing before a hearing 
officer at the RO.

   
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Severe post-operative residuals of the veteran's service-
connected back disability prevented the veteran from 
returning to work through March 1996.  






CONCLUSION OF LAW

The criteria for extension of a temporary total rating based 
on convalescence from February 1, 1996, until April 1, 1996, 
have been met.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he required 9 months of 
convalescence before he was able to return to work following 
the June 1995 surgery for his service-connected back 
disability; therefore, it is contended that the temporary 
total rating should be extended through March 1996. 

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an extension of a temporary total 
rating based on convalescence after January 31, 1996, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant evidence necessary for 
an equitable disposition of the claim has been obtained. 

The evidence shows that on June 28, 1995, the veteran 
underwent bilateral lateral arthrodesis at L4-L5 with 
transpedicle instrumentation and a left autogenous iliac bone 
graft.  

In July 1995, his surgeon, Philip J. Mayer, M.D., noted that 
the veteran would wear a rigid lumbosacral orthosis for 6 
months.  Dr. Mayer anticipated 6 months of restrictions from 
work as the arthrodesis healed.  In October 1995, Dr. Mayer 
stated that the veteran was to remain in the brace until his 
next scheduled appointment and that physical therapy was 
currently contraindicated.  In December 1995, Dr. Mayer 
assigned the veteran to physical therapy 3 times a week for 8 
weeks with a short period of occupational therapy to follow 
the completion of the physical therapy.  Dr. Mayer 
anticipated that the veteran would require 12 more weeks of 
convalescence..  

On January 15, 1996, Dr. Mayer noted that the veteran was 
complaining of left lateral back pain and left leg pain.  A 
neurologic examination revealed that the veteran's posture 
was erect but that his gait was uneven.  Straight leg raising 
was positive with 75 degrees of extension, and the veteran 
reported intermittent leg pain with and without extension.  
He demonstrated lateral edema and tenderness but no erythema 
or calor.  He had a slightly decreased active range of motion 
upon flexion and extension due to deformity and decreased 
lateral range of motion due to pain.

Dr. Mayer's impression was that the veteran was experiencing 
radiculopathy.  He assured the veteran that this was a common 
occurrence and could be due to too much physical therapy too 
soon.  Dr. Mayer's plan was for the veteran discontinue 
physical therapy for 3 weeks, rest, and begin a course of 
non-steroidal anti-inflammatory medication.  Ice was 
recommended for acute pain.  Dr. Mayer stated that the 
veteran should not do therapy on his own unless directed by a 
physical therapist and that the veteran should not return to 
work until after his 9 month follow-up visit.  He was to 
return to the office if there was no resolution of the 
radiculopathy within 2 weeks.

In April 1998, Dr. Mayer clarified his January 1996 statement 
noting that the veteran was not to participate in physical 
therapy or return to work for 12 weeks from the date of the 
earlier evaluation, January 15, 1996.  He further noted that 
that 12 week period would correspond to the 9 month follow-up 
examination.

Under 38 C.F.R. § 4.30, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a) (1), (2) or (3) of this section effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release. 

(a)	Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in: 

(1)	Surgery necessitating at least 
one month of convalescence. 

(2)	Surgery with severe 
postoperative residuals such as 
incompletely healed surgical wounds, 
stumps of recent amputations, 
therapeutic immobilization of one 
major joint or more, application of 
a body cast, or the necessity for 
house confinement, or the necessity 
for continued use of a wheelchair or 
crutches (regular weight-bearing 
prohibited). 

(3)	Immobilization by cast, without 
surgery, of one major joint or more. 

A reduction in the total rating will 
not be subject to § 3.105(e) of this 
chapter.  The total rating will be 
followed by an open rating 
reflecting the appropriate schedular 
evaluation; where the evidence is 
inadequate to assign the schedular 
evaluation, a physical examination 
will be scheduled prior to the end 
of the total rating period.

(b)	A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows:

(1)	Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be 
made under paragraph (a) (1), (2) or 
(3) of this section.

(2)	Extensions of 1 or more months 
up to 6 months beyond the initial 6 
months period may be made under 
paragraph (a) (2) or (3) of this 
section 

The Board notes that the RO terminated the temporary total 
rating without scheduling the veteran for a VA examination of 
his back.  Although the record does not contain 
contemporaneous medical evidence concerning the status of the 
veteran's back disability during the period from January 16, 
1996, through March 1996, the January 15, 1996, statement of 
Dr. Mayer and the subsequent addendum indicate that it was 
estimated that the veteran would not be able to return to 
work before the middle of April 1996.  According to the 
veteran, he actually required 9 months of convalescence 
following the June 1995 surgery before he was able to return 
to work.  Since there is no medical evidence conflicting with 
Dr. Mayer's opinion and the veteran has indicated that he 
actually required 9 months of convalescence following the 
June 1995 surgery, the Board concludes that an extension of 
the temporary total rating is warranted through March 1996.


ORDER

Extension of a temporary total rating for convalescence from 
February 1, 1996, through March 31, 1996, is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

